IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 3, 2009

                                     No. 09-30481                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



CHERYL ANN DUPRE

                                                   Plaintiff - Appellant
v.

HEALTHCARE INTEGRITY AND PROTECTION DATA BANK; NATIONAL
PRACTITIONER DATA BANK; JOHN M. HEYOB, Director, Division of
Quality Assurance, Department of Health and Human Services of the United
States Secretary of Health and Human Services,

                                                   Defendants - Appellees




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:08-CV-00205


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
       Cheryl Ann Dupre appeals the district court’s dismissal of her claims
against two health care-related data banks and the Director of Health and
Human Services’ Department’s Quality Assurance Division (collectively, “the
Federal Defendants”). Her claims against the Federal Defendants, while never


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-30481

clearly articulated here or in the court below, appear to stem from proceedings
in which Dupre’s nursing privileges were revoked. Reports to the health care
data banks she sued were involved at least in some way.
      Citing the lack of any pleaded facts that would support a cause of action
against them, the Federal Defendants filed a motion to dismiss in the district
court. They also challenged the court’s subject matter jurisdiction. Under a
local rule in that district, where a respondent fails to file a timely response to a
motion, the court can consider the motion unopposed. Pursuant to that local
rule, the district court granted the motion to dismiss. It also found the motion
well-taken on the merits.
      On appeal, Dupre fails to brief the dismissal under the local rules. She
fails in any meaningful way to address the merits of the motion to dismiss or the
district court’s order granting same. Her entire “Argument” section consists of
seven lines, with no citation to authority and only a request for reinstatement
of her nursing license. In other sections of her brief, she cites to a handful of
cases and statutes without explaining how those cases and statutes support her
claims here or demonstrate any error by the district court.
      We recognize that Dupre is appearing pro se. While we construe pro se
filings liberally, “‘we also require that arguments must be briefed to be
preserved.’” Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993)(citation omitted).
Dupre has wholly failed to make any intelligible argument in support of her
appeal. We conclude that she has failed to meet her appellate burden. Id.
      AFFIRMED.




                                         2